                          UNITED STATES DISTRICT COUIRT
                           SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 GEL OFFSHORE PIPELINE, LLC                      §
      Plaintiff                                  §
                                                 §           C.A. NO. 4:21-cv-01099
 v.                                              §
                                                 §
 SHELL PIPELINE COMPANY LP                       §             JURY DEMANDED
     Defendant.                                  §


                  PLAINTIFF GEL OFFSHORE PIPELINE, LLC’S
                    DISCLOSURE OF INTERESTED PARTIES

       As requested by the Court’s Order for Conference and Disclosure of Interested

Parties dated April 6, 2021, Plaintiff GEL Offshore Pipeline, LLC (“GEL Offshore”)

hereby discloses the names of the persons, associations of person, firms, partnerships,

corporations, affiliates, parent corporations, or other entities that are financially interested

in the outcome of this litigation, pursuant to Federal Rule of Civil Procedure 7.1 as follows:

       1.     Plaintiff GEL Offshore Pipeline, LLC is a subsidiary of Genesis
              Energy, L.P.

       2.     Attorneys for Plaintiff:

                      Rusty Hardin
                      Joe Roden
                      Emily Smith
                      Rachel Lewis
                      RUSTY HARDIN & ASSOCIATES, LLP
                      1401 McKinney Street, Suite 2250
                      Houston, Texas 77010
                      Telephone: (713) 652-9000
                      Facsimile: (713) 652-9800

       3.     Defendant Shell Pipeline Company LP is a subsidiary of Royal
              Dutch Shell plc.
       4.     Attorneys for Defendant:

                      Dawn R. Tezino
                      KUCHLER POLK WEINER, LLC
                      1201 Louisiana Street, Suite 3375
                      Houston, Texas 77002
                      Telephone: (713) 936-4707
                      Facsimile: (713) 470-9768

                      Janika D. Polk
                      Deborah D. Kuchler
                      Skylar B. Rudin
                      KUCHLER POLK WEINER, LLC
                      1615 Poydras Street, Suite 1300
                      New Orleans, Louisiana 70112
                      Telephone: (504) 592-0691
                      Facsimile: (504) 592-0696

       GEL Offshore is unaware of any other persons or entities with a financial interest

in the outcome of this litigation at this time. In the event such persons or entities are

identified Plaintiff will file an amended disclosure to identify such persons and/or entities

for the Court and all interested parties.

                                                  Respectfully submitted,

                                                  RUSTY HARDIN & ASSOCIATES, LLP

                                                  / /s/ Rusty Hardin
                                                  Rusty Hardin
                                                  Federal I.D. No. 19424
                                                  State Bar No. 08972800
                                                  Attorney-in-Charge
Joe Roden
Federal I.D. No. 20354
State Bar No. 00794549
Emily Smith
State Bar No. 24083876
Federal I.D. No. 1890677
Rachel Lewis
State Bar No. 24118679

                                             2
Federal I.D. No. 3618856
1401 McKinney Street, Suite 2250
Houston, Texas 77010
Telephone: (713) 652-9000
Facsimile: (713) 652-9800
rhardin@rustyhardin.com
jroden@rustyhardin.com
esmith@rustyhardin.com
rlewis@rustyhardin.com

ATTORNEYS FOR PLAINTIFF
GEL OFFSHORE PIPELINE, LLC




                             CERTIFICATE OF SERVICE

        I hereby certify that on April 21, 2021, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing
to all registered parties.

                                                   /s/ Joe Roden
                                                  Joe Roden




                                              3
